 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


SPLIT-OFF AGREEMENT


SPLIT-OFF AGREEMENT, dated as of September 22, 2008 (this “Agreement”), by and
among Atlantic Wine Agencies, Inc., a Florida corporation (the “Seller”),
Fairhurst Properties S.A. (the “Purchaser”) and Mount Rozier Estates (Pty)
Limited and Mount Rozier Properties (Pty) Limited (the “Subsidiaries”).


R E C I T A L S:


WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of the Subsidiaries. Seller has no other businesses or operations;


WHEREAS, the Seller owes the Purchaser approximately $350,000;


WHEREAS, Purchaser desires to purchase the Shares (as defined in Section 1.1)
from Seller, and to assume, as between Seller and Purchaser, all
responsibilities for any debts, obligations and liabilities of the Subsidiaries,
on the terms and subject to the conditions specified in this Agreement; and


WHEREAS, Seller desires to sell and transfer the Shares to the Purchaser, on the
terms and subject to the conditions specified in this Agreement;


NOW, THEREFORE, in consideration of the premises and the covenants, promises,
and agreements herein set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending legally to be bound, agree as follows.
 
I. PURCHASE AND SALE OF STOCK.
 
      1.1 Purchased Shares. Subject to the terms and conditions provided below,
Seller shall sell and transfer to Purchaser and Purchaser shall purchase from
Seller, on the Closing Date (as defined in Section 1.3), (i) all the issued and
outstanding shares of capital stock of each of the Subsidiaries (the “Shares”)
and (ii) all amounts owed by the Subsidiaries to the Seller including, but not
limited to, loans in the amount of approximately R12,521,900 or $1,615,729 (as
of March 31, 2008) from the Seller to Mount Rozier Properties (Pty) Limited and
approximately R8,500,431 or $ 1,096,829 (as of March 31, 2008) from the Seller
to Mount Rozier Estates (Pty) Limited (the “Loans”).
 
1.2 Purchase Price. The purchase price for the Shares and the Loans shall be a
release (in the form of Exhibit A hereto) forgiving all debt owed by the Seller
to the Purchaser (approximately in the amount of $350,000) (the “Promissory Note
Release”), deliverable as provided in Section 2.2, and the assumption of all the
liabilities of the Subsidiaries which as of June 30, 2008 were approximately
$1,520,276.
 
1.3 Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place on the execution of this Agreement. The date on
which the Closing occurs shall be referred to herein as the Closing Date (the
“Closing Date”).
 

--------------------------------------------------------------------------------


 
 
II. CLOSING.
 
2.1 Transfer of Shares. At the Closing, Seller shall deliver to Purchaser (i) a
certificate representing the Shares, duly endorsed to Purchaser or as directed
by Purchaser, which delivery shall vest Purchaser with good and marketable title
to all of the issued and outstanding shares of capital stock of each Subsidiary,
free and clear of all liens and encumbrances and (ii) any documents evidencing
the Loans, if any, and endorsed as necessary.
 
2.2 Payment of Purchase Price. At the Closing, Purchaser shall deliver to Seller
a Promissory Note Release.
 
2.3 Transfer of Records. On or before the Closing, Seller shall arrange for
transfer to the Subsidiaries of all existing corporate books and records in
Seller’s possession relating to each of the Subsidiaries and its business,
including but not limited to all agreements, litigation files, real estate
files, inventory, personnel files and filings with governmental agencies;
provided, however, when any such documents relate to both Seller and a
Subsidiary, only copies of such documents need be furnished. On or before the
Closing, Purchaser and the Subsidiaries shall transfer to Seller all existing
corporate books and records in the possession of Purchaser or the Subsidiaries
relating to Seller, including but not limited to all corporate minute books,
stock ledgers, certificates and corporate seals of Seller and all agreements,
litigation files, real property files, personnel files and filings with
governmental agencies; provided, however, when any such documents relate to both
Seller and a Subsidiary or its business, only copies of such documents need be
furnished.
 
III. PURCHASER’S REPRESENTATIONS AND WARRANTIES. Purchaser represents and
warrants to Seller that:
 
3.1 Capacity and Enforceability. Purchaser has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by
Purchaser at the Closing pursuant to the transactions contemplated hereby. This
Agreement and all such documents constitute valid and binding agreements of
Purchaser, enforceable in accordance with their terms.
 
3.2 Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Purchaser will result in
the breach of any term or provision of, or constitute a default under, or
violate any agreement, indenture, instrument, order, law or regulation to which
Purchaser is a party or by which Purchaser is bound.
 
3.3 Purchase for Investment. Purchaser is financially able to bear the economic
risks of acquiring an interest in the Subsidiaries and the other transactions
contemplated hereby, and has no need for liquidity in this investment. Purchaser
has such knowledge and experience in financial and business matters in general
and with respect to businesses of a nature similar to the business of the
Subsidiaries so as to be capable of evaluating the merits and risks of, and
making an informed business decision with regard to, the acquisition of the
Shares and the Loans. Purchaser is acquiring the Shares and the Loans solely for
his own account and not with a view to or for resale in connection with any
distribution or public offering thereof, within the meaning of any applicable
securities laws and regulations, unless such distribution or offering is
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or an exemption from such registration is available. Purchaser has (i) received
all the information he has deemed necessary to make an informed investment
decision with respect to the acquisition of the Shares and the Loans; (ii) had
an opportunity to make such investigation as he has desired pertaining to the
Subsidiaries and the acquisition of an interest therein and to verify the
information which is, and has been, made available to him; and (iii) had the
opportunity to ask questions of Seller concerning the Subsidiaries. Purchaser
acknowledges that Purchaser is an officer and director of Seller and the
Subsidiaries and, as such, has actual knowledge of the business, operations and
financial affairs of the Subsidiaries. Purchaser has received no public
solicitation or advertisement with respect to the offer or sale of the Shares or
the Loans. Purchaser realizes that the Shares and the Loans are “restricted
securities” as that term is defined in Rule 144 promulgated by the Securities
and Exchange Commission under the Securities Act, the resale of the Shares or
the Loans is restricted by federal and state securities laws and, accordingly,
the Shares or the Loans must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Purchaser understands that any
resale of the Shares or the Loans by him must be registered under the Securities
Act (and any applicable state securities law) or be effected in circumstances
that, in the opinion of counsel for the Subsidiaries at the time, create an
exemption or otherwise do not require registration under the Securities Act (or
applicable state securities laws). Purchaser acknowledges and consents that
certificates now or hereafter issued for the Shares or the Loans will bear a
legend substantially as follows:
 
 

--------------------------------------------------------------------------------


 
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE SECURITIES ACT, THE
EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT AND RULE 144
THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF THESE
SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
Purchaser understands that the Shares and the Loans are being sold to him
pursuant to the exemption from registration contained in Section 4(1) of the
Securities Act and that the Seller is relying upon the representations made
herein as one of the bases for claiming the Section 4(1) exemption.
 
3.4 Liabilities. Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of either of the Subsidiaries or its business
or activities, and there are no outstanding guaranties, performance or payment
bonds, letters of credit or other contingent contractual obligations that have
been undertaken by Seller directly or indirectly in relation to either of the
Subsidiaries or its business and that may survive the Closing.
 
 
IV. SELLER’S AND the SUBSIDIARIES’ REPRESENTATIONS AND WARRANTIES. Seller and
each of the Subsidiaries, jointly and severally, represent and warrant to
Purchaser that:
 
4.1 Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Florida.
Mount Rozier Estates (Pty) Limited is a corporation duly incorporated, validly
existing and in good standing under the laws of South Africa Mount Rozier
Properties (Pty) Limited is a corporation duly incorporated, validly existing
and in good standing under the laws of South Africa.
 
4.2 Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute the valid and binding agreements of Seller enforceable in accordance
with their terms.
 
 

--------------------------------------------------------------------------------


 
 
4.3 Title to Shares. Seller is the sole record and beneficial owner of the
Shares. At Closing, Seller will have good and marketable title to the Shares,
which Shares are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Purchaser, except for
restrictions on transfer as contemplated by Section 3.3 above. The Shares
constitute all of the issued and outstanding shares of capital stock of the
Subsidiaries.


4.4           Right to Loans.  At Closing, the Seller is the sloe party entitled
to receive the amounts set forth in the Loans.  At the Closing, the Loans will
be, free and clear of all options, warrants, pledges, claims, liens and
encumbrances, and any restrictions or limitations prohibiting or restricting
transfer to Purchaser, except for restrictions on transfer as contemplated by
Section 3.3 above.


V. OBLIGATIONS OF PURCHASER PENDING CLOSING. Purchaser covenants and agrees that
between the date hereof and the Closing:
 
5.1 Not Impair Performance. Purchaser shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing, or in any way impairing the ability of Seller to
satisfy its obligations as provided in Article VI.
 
5.2 Assist Performance. Purchaser shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Seller’s obligations to
consummate the transactions contemplated hereby which are dependent upon actions
of Purchaser and to make and/or obtain any necessary filings and consents in
order to consummate the sale transaction contemplated by this Agreement.
 
VI. OBLIGATIONS OF SELLER PENDING CLOSING. Seller covenants and agrees that
between the date hereof and the Closing:
 
6.1  Business as Usual. Each of the Subsidiaries shall operate and Seller shall
cause each of the Subsidiaries to operate in accordance with past practices and
shall use best efforts to preserve its goodwill and the goodwill of its
employees, customers and others having business dealings with each of the
Subsidiaries. Without limiting the generality of the foregoing, from the date of
this Agreement until the Closing Date, each of the Subsidiaries shall (a) make
all normal and customary repairs to its equipment, assets and facilities,
(b) keep in force all insurance, (c) preserve in full force and effect all
material franchises, licenses, contracts and real property interests and comply
in all material respects with all laws and regulations, (d) collect all accounts
receivable and pay all trade creditors in the ordinary course of business at
intervals historically experienced, and (e) preserve and maintain its assets in
their current operating condition and repair, ordinary wear and tear excepted.
Each of the Subsidiaries shall not (i) amend, terminate or surrender any
material franchise, license, contract or real property interest, or (ii) sell or
dispose of any of its assets except in the ordinary course of business. None of
the Subsidiaries nor the Purchaser shall take or omit to take any action that
results in Seller incurring any liability or obligation prior to or in
connection with the Closing.
 
6.2 Not Impair Performance. Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Purchaser to satisfy his obligations as provided in Article V.



--------------------------------------------------------------------------------


 
6.3 Assist Performance. Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Purchaser’s obligations to
consummate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Purchaser to make and/or obtain any necessary
filings and consents. Seller shall cause each of the Subsidiaries to comply with
its obligations under this Agreement.
 
VII. SELLER’S AND THE SUBSIDIARIES’ CONDITIONS PRECEDENT TO CLOSING. The
obligations of Seller and each of the Subsidiaries to close the transactions
contemplated by this Agreement are subject to the satisfaction at or prior to
the Closing of each of the following conditions precedent (any or all of which
may be waived by Seller in writing):
 
7.1 Representations and Warranties; Performance. All representations and
warranties of Purchaser contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing.
Purchaser shall have performed and complied with all covenants and agreements
and satisfied all conditions, in all material respects, required by this
Agreement to be performed or complied with or satisfied by Purchaser at or prior
to the Closing.
 
7.2 Additional Documents. Purchaser shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.
 
7.3 Release by the Subsidiaries. At the Closing, each of the Subsidiaries shall
execute and deliver to Seller a general release (in the form of Exhibit B)which
in substance and effect releases Seller from any and all liabilities and
obligations that Seller may owe to that Subsidiary in any capacity and from any
and all claims that such Subsidiary may have against Seller or its respective
officers, directors, stockholders, employees and agents (other than those
arising pursuant to this Agreement or any document delivered in connection with
this Agreement).
 
VIII. PURCHASER’S CONDITIONS PRECEDENT TO CLOSING. The obligation of Purchaser
to close the transactions contemplated by this Agreement is subject to the
satisfaction at or prior to the Closing of each of the following conditions
precedent (any and all of which may be waived by Purchaser in writing):
 
8.1 Representations and Warranties; Performance. All representations and
warranties of Seller and each of the Subsidiaries contained in this Agreement
shall have been true and correct, in all material respects, when made and shall
be true and correct, in all material respects, at and as of the Closing with the
same effect as though such representations and warranties were made at and as of
the Closing. Seller and the Subsidiaries shall have performed and complied with
all covenants and agreements and satisfied all conditions, in all material
respects, required by this Agreement to be performed or complied with or
satisfied by them at or prior to the Closing.
 
IX. OTHER AGREEMENTS.
 
9.1 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.
 
9.2 [Reserved]
 

--------------------------------------------------------------------------------


 
9.3 Brokers’ Fees. No party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.
 
9.4 Access to Information Post-Closing; Cooperation.
 
(a) Following the Closing, Purchaser and the Subsidiaries shall afford to Seller
and its authorized accountants, counsel, and other designated representatives
reasonable access (and including using reasonable efforts to give access to
persons or firms possessing information) and duplicating rights during normal
business hours to allow records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) within the
possession or control of Purchaser or the Subsidiaries insofar as such access is
reasonably required by Seller. Information may be requested under this Section
9.4(a) for, without limitation, audit, accounting, claims, litigation and tax
purposes, as well as for purposes of fulfilling disclosure and reporting
obligations and performing this Agreement and the transactions contemplated
hereby. No files, books or records of either of the Subsidiaries existing at the
Closing Date shall be destroyed by Purchaser or that Subsidiary after Closing
but prior to the expiration of any period during which such files, books or
records are required to be maintained and preserved by applicable law without
giving the Seller at least 30 days’ prior written notice, during which time
Seller shall have the right to examine and to remove any such files, books and
records prior to their destruction.
 
(b) Following the Closing, Seller shall afford to each of the Subsidiaries and
its authorized accountants, counsel and other designated representatives
reasonable access (including using reasonable efforts to give access to persons
or firms possessing information) duplicating rights during normal business hours
to Information within Seller’s possession or control relating to the business of
that Subsidiary. Information may be requested under this Section 9.4(b) for,
without limitation, audit, accounting, claims, litigation and tax purposes as
well as for purposes of fulfilling disclosure and reporting obligations and for
performing this Agreement and the transactions contemplated hereby. No files,
books or records of either of the Subsidiaries existing at the Closing Date
shall be destroyed by Seller after Closing but prior to the expiration of any
period during which such files, books or records are required to be maintained
and preserved by applicable law without giving the Purchaser at least 30 days
prior written notice, during which time Purchaser shall have the right to
examine and to remove any such files, books and records prior to their
destruction.
 
(c) At all times following the Closing, Seller, Purchaser and the Subsidiaries
shall use reasonable efforts to make available to the other party on written
request, the current and former officers, directors, employees and agents of
Seller or the Subsidiaries for any of the purposes set forth in Section 9.4(a)
or (b) above or as witnesses to the extent that such persons may be reasonably
be required in connection with any legal, administrative or other proceedings in
which Seller or the Subsidiaries may from time to be involved.
 
(d) The party to whom any Information or witnesses are provided under this
Section 9.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.
 
(e) Seller, Purchaser, the Subsidiaries and their respective employees and
agents shall each hold in strict confidence all Information concerning the other
party in their possession or furnished by the other or the other’s
representative pursuant to this Agreement with the same degree of care as such
party utilizes as to such party’s own confidential information (except to the
extent that such Information is (i) in the public domain through no fault of
such party or (ii) later lawfully acquired from any other source by such party),
and each party shall not release or disclose such Information to any other
person, except such party’s auditors, attorneys, financial advisors, bankers,
other consultants and advisors or persons with whom such party has a valid
obligation to disclose such Information, unless compelled to disclose such
Information by judicial or administrative process or, as advised by its counsel,
by other requirements of law.
 
 

--------------------------------------------------------------------------------


 
(f) Seller, Purchaser and the Subsidiaries shall each use their best efforts to
forward promptly to the other party all notices, claims, correspondence and
other materials which are received and determined to pertain to the other party.
 
9.5 Guarantees, Surety Bonds and Letter of Credit Obligations. In the event that
Seller is obligated for any debts, obligations or liabilities of either of the
Subsidiaries by virtue of any outstanding guarantee, performance or surety bond
or letter of credit provided or arranged by Seller on or prior to the Closing
Date, Purchaser and such Subsidiary shall use best efforts to cause to be issued
replacements of such bonds, letters of credit and guarantees and to obtain any
amendments, novations, releases and approvals necessary to release and discharge
fully Seller from any liability thereunder following the Closing. Purchaser and
such Subsidiary, jointly and severally, shall be responsible for, and shall
indemnify, hold harmless and defend Seller from and against, any costs or losses
incurred by Seller arising from such bonds, letters of credits and guarantees
and any liabilities arising therefrom and shall reimburse Seller for any
payments that Seller may be required to pay pursuant to enforcement of its
obligations relating to such bonds, letters of credit and guarantees.
 
9.6 Filings and Consents. Purchaser, at its risk, shall determine what, if any,
filings and consents must be made and/or obtained prior to Closing to consummate
the purchase and sale of the Shares and the Loans. Purchaser shall indemnify the
Seller Indemnified Parties (as defined in Section 11.1 below) against any Losses
(as defined in Section 11.1 below) incurred by any Seller Indemnified Parties by
virtue of the failure to make and/or obtain any such filings or consents.
Recognizing that the failure to make and/or obtain any filings or consents may
cause Seller to incur Losses or otherwise adversely affect Seller, Purchaser and
each of the Subsidiaries confirm that the provisions of this Section 9.6 will
not limit Seller’s right to treat such failure as the failure of a condition
precedent to Seller’s obligation to close pursuant to Article VII above.


9.7 Insurance. Purchaser acknowledges that on the Closing Date, effective as of
the Closing, all insurance coverage and bonds provided by Seller for each of the
Subsidiaries, and all certificates of insurance evidencing that either of the
Subsidiaries maintains any required insurance by virtue of insurance provided by
Seller, will terminate with respect to any insured damages resulting from
matters occurring subsequent to Closing.
 
9.8 Agreements Regarding Taxes.
 
(a) Tax Sharing Agreements. Any tax sharing agreement between Seller and the
Subsidiaries is terminated as of the Closing Date and will have no further
effect for any taxable year (whether the current year, a future year, or a past
year).
 
 

--------------------------------------------------------------------------------


 
 
(b) Returns for Periods Through the Closing Date. Seller will include the income
and loss of each of the Subsidiaries (including any deferred income triggered
into income by Reg. §1.1502-13 and any excess loss accounts taken into income
under Reg. §1.1502-19) on Seller’s consolidated federal income tax returns for
all periods through the Closing Date and pay any federal income taxes
attributable to such income. Seller and each of the Subsidiaries agree to
allocate income, gain, loss, deductions and credits between the period up to
Closing (the “Pre-Closing Period”) and the period after Closing (the
“Post-Closing Period”) based on a closing of the books of each of the
Subsidiaries and both Seller and each of the Subsidiaries agree not to make an
election under Reg. §1.1502-76(b)(2)(ii) to ratably allocate the year’s items of
income, gain, loss, deduction and credit. Seller, each of the Subsidiaries and
Purchaser agree to report all transactions not in the ordinary course of
business occurring on the Closing Date after Purchaser’s purchase of the Shares
and the Loans on each of the Subsidiaries’ tax returns to the extent permitted
by Reg. §1.1502-76(b)(1)(ii)(B). Purchaser agrees to indemnify Seller for any
additional tax owed by Seller (including tax owned by Seller due to this
indemnification payment) resulting from any transaction engaged in by either of
the Subsidiaries during the Pre-Closing Period or on the Closing Date after
Purchaser’s purchase of the Shares and the Loans. Each of the Subsidiaries will
furnish tax information to Seller for inclusion in Seller’s consolidated federal
income tax return for the period which includes the Closing Date in accordance
with such Subsidiary’s past custom and practice.
 
(c) Audits. Seller will allow each of the Subsidiaries and its counsel to
participate at each of the Subsidiaries’ expense in any audits of Seller’s
consolidated federal income tax returns to the extent that such audit raises
issues that relate to and increase the tax liability of that Subsidiary. Seller
shall have the absolute right, in its sole discretion, to engage professionals
and direct the representation of Seller in connection with any such audit and
the resolution thereof, without receiving the consent of Purchaser or that
Subsidiary or any other party acting on behalf of Purchaser or that Subsidiary,
provided that Seller will not settle any such audit in a manner which would
materially adversely affect that Subsidiary after the Closing Date unless such
settlement would be reasonable in the case of a person that owned that
Subsidiary both before and after the Closing Date. In the event that after
Closing any tax authority informs the Purchaser or either of the Subsidiaries of
any notice of proposed audit, claim, assessment, or other dispute concerning an
amount of taxes which pertain to the Seller, or to a Subsidiary during the
period prior to Closing, Purchaser or such Subsidiary must promptly notify the
Seller of the same within 15 calendar days of the date of the notice from the
tax authority. In the event Purchaser or such Subsidiary does not notify the
Seller within such 15 day period, Purchaser and such Subsidiary, jointly and
severally, will indemnify the Seller for any incremental interest, penalty or
other assessments resulting from the delay in giving notice. To the extent of
any conflict or inconsistency, the provisions of this Section 9.8 shall control
over the provisions of Section 11.2 below.
 
 (d) Cooperation on Tax Matters. Purchaser, Seller and each of the Subsidiaries
shall cooperate fully, as and to the extent reasonably requested by the other
party, in connection with the filing of tax returns pursuant to this Section and
any audit, litigation or other proceeding with respect to taxes. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Each of the Subsidiaries shall (i) retain all
books and records with respect to tax matters pertinent to it relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Seller, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (ii) give Seller
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the Seller so requests, Purchaser agrees to cause
each of the Subsidiaries to allow Seller to take possession of such books and
records.
 
X. TERMINATION. This Agreement may be terminated at, or at any time prior to,
the Closing by mutual written consent of Seller and Purchaser.
 
If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.
 
 

--------------------------------------------------------------------------------


 
 
XI. INDEMNIFICATION.
 
11.1 Indemnification by Purchaser. Purchaser covenants and agrees to indemnify,
defend, protect and hold harmless Seller, and its officers, directors,
employees, stockholders, agents, representatives and affiliates (collectively,
together with Seller, the “Seller Indemnified Parties”) at all times from and
after the date of this Agreement from and against all losses, liabilities,
damages, claims, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of
Purchaser set forth herein or in certificates delivered in connection herewith,
(ii) any breach or nonfulfillment of any covenant or agreement (including any
other agreement of Purchaser to indemnify Seller set forth in this Agreement) on
the part of Purchaser under this Agreement, (iii) any debt, liability or
obligation of either of the Subsidiaries, (iv) the conduct and operations of the
business of each of the Subsidiaries whether before or after Closing, (v) claims
asserted against either of the Subsidiaries whether before or after Closing, or
(vi) any federal or state income tax payable by Seller and attributable to the
transaction contemplated by this Agreement.
 
11.2 Third Party Claims.
 
(a) Defense. If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which Purchaser has an indemnification
obligation under the terms of Section 11.1, then the Indemnitee shall notify
Purchaser and each of the Subsidiaries (the “Indemnitor”) within 20 days after
the Third-Party Claim is asserted by a third party (said notification being
referred to as a “Claim Notice”) and give the Indemnitor a reasonable
opportunity to take part in any examination of the books and records of the
Indemnitee relating to such Third-Party Claim and to assume the defense of such
Third-Party Claim and in connection therewith and to conduct any proceedings or
negotiations relating thereto and necessary or appropriate to defend the
Indemnitee and/or settle the Claim. The expenses (including reasonable
attorneys’ fees) of all negotiations, proceedings, contests, lawsuits or
settlements with respect to any Third-Party Claim shall be borne by the
Indemnitor. If the Indemnitor agrees to assume the defense of any Third-Party
Claim in writing within 20 days after the Claim Notice of such Third-Party Claim
has been delivered, through counsel reasonably satisfactory to Indemnitee, then
the Indemnitor shall be entitled to control the conduct of such defense, and any
decision to settle such Third-Party Claim, and shall be responsible for any
expenses of the Indemnitee in connection with the defense of such Third-Party
Claim so long as the Indemnitor continues such defense until the final
resolution of such Third-Party Claim. The Indemnitor shall be responsible for
paying all settlements made or judgments entered with respect to any Third-Party
Claim the defense of which has been assumed by the Indemnitor. Except as
provided on subsection (b) below, both the Indemnitor and the Indemnitee must
approve any settlement of a Third Party Claim. A failure by the Indemnitee to
timely give the Claim Notice shall not excuse Indemnitor from any
indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.
 
(b) Failure to Defend. If the Indemnitor shall not agree to assume the defense
of any Third-Party Claim in writing within 20 days after the Claim Notice of
such Third-Party Claim has been delivered, or shall fail to continue such
defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim on such
terms as it may deem appropriate. The Indemnitor shall promptly reimburse the
Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.
 
11.3 Non-Third-Party Claims. Upon discovery of any claim for which Purchaser has
an indemnification obligation under the terms of Section 11.3 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Purchaser of such claim and, in any case, shall give
Purchaser such notice within 30 days of such discovery. A failure by Indemnitee
to timely give the foregoing notice to Purchaser shall not excuse Purchaser from
any indemnification liability except to the extent that Purchaser is materially
and adversely prejudiced by such failure.
 
 

--------------------------------------------------------------------------------


 
 
11.4 Survival. Except as otherwise provided in this Section 11.4, all
representations and warranties made by Purchaser, each of the Subsidiaries and
Seller in connection with this Agreement shall survive the Closing. Anything in
this Agreement to the contrary notwithstanding, the liability of all Indemnitors
under this Article XI shall terminate on the third (3rd) anniversary of the
Closing Date, except with respect to (a) liability for any item as to which,
prior to the third (3rd) anniversary of the Closing Date, any Indemnitee shall
have asserted a Claim in writing, which Claim shall identify its basis with
reasonable specificity, in which case the liability for such Claim shall
continue until it shall have been finally settled, decided or adjudicated,
(b) liability of any party for Losses for which such party has an
indemnification obligation, incurred as a result of such party’s breach of any
covenant or agreement to be performed by such party after the Closing,
(c) liability of Purchaser for Losses incurred by a Seller Indemnified Party due
to breaches of their representations and warranties in Article III of this
Agreement, and (d) liability of Purchaser for Losses arising out of Third-Party
Claims for which Purchaser has an indemnification obligation, which liability
shall survive until the statute of limitation applicable to any third party’s
right to assert a Third-Party Claim bars assertion of such claim.
 
XII. MISCELLANEOUS.
 
12.1 [Reserved]


12.2 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.
 
12.3 Time. Time is of the essence with respect to this Agreement.
 
12.4 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.
 
 

--------------------------------------------------------------------------------


 
 
12.5 Further Acts. Seller, Purchaser and each of the Subsidiaries shall execute
any and all documents and perform such other acts which may be reasonably
necessary to effectuate the purposes of this Agreement.
 
12.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto.
 
12.7 Assignment. No party may assign his or its rights or obligations hereunder,
in whole or in part, without the prior written consent of the other parties.
 
12.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
12.9 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.


12.10 Section Headings and Gender. The Section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter, and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.
 
12.11 Submission to Jurisdiction; Process Agent; No Jury Trial.
 
(a) Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the County of Los Angeles in the State of
California, in any action arising out of or relating to this Agreement and
agrees that all claims in respect of the action may be heard and determined in
any such court. Each party to the Agreement also agrees not to bring any action
arising out of or relating to this Agreement in any other court. Each party to
the Agreement agrees that a final judgment in any action so brought will be
conclusive and may be enforced by action on the judgment or in any other manner
provided at law or in equity. Each party to the Agreement waives any defense of
inconvenient forum to the maintenance of any action so brought and waives any
bond, surety, or other security that might be required of any other Party with
respect thereto.
 
(b) EACH PARTY TO THE AGREEMENT HEREBY AGREES TO WAIVE HIS OR HER RIGHTS TO JURY
TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.


12.13 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local, or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty, or covenant.
 


[Signature page follows this page.]


 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.
 


ATLANTIC WINE AGENCIES, INC.


 
By:
              /s/ Adam Mauerberger
Name:                              Adam Mauerberger 
Title:                                President, Chief Executive Officer 
 
FAIRHURST PROPERTIES, S.A.


 
By:                        /s/ Adam
Maurberger                                                                
Name:                                Adam Mauerberger
 
MOUNT ROZIER ESTATES (PTY) LIMITED




By:                        /s/ Adam
Maurberger                                                                
Name:                                Adam Mauerberger




MOUNT ROZIER PROPERTIES (PTY) LIMITED


 
By:                        /s/ Adam
Maurberger                                                                
Name:                                Adam Mauerberger


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


PROMISSORY NOTE RELEASE


BE IT KNOWN, that Fairhurst Properties, S.A. (hereinafter referred to as
"Releasor"), for and in consideration of:


(i) the shares of Mount Rozier Estates (Pty) Limited and Mount Rozier Properties
(Pty) Limited from Atlantic Wine Agencies, Inc. (hereinafter referred to as
"Releasee"), the receipt of which is hereby acknowledged, and


(ii) the transfer of all amounts owed by Mount Rozier Estates (Pty) Limited and
Mount Rozier Properties (Pty) Limited to the Releasee, including, but not
limited to, loans in the amount of approximately R12,521,900 or $1,615,729 (as
of March 31, 2008) from the Releasee to Mount Rozier Properties (Pty) Limited
and approximately R8,500,431 or $ 1,096,829 (as of March 31, 2008) from the
Releasee to Mount Rozier Estates (Pty) Limited, the receipt of which is hereby
acknowledged


does hereby remise, release, acquit, satisfy, and forever discharge the said
Releasee, of and from all manner of actions, causes of action, suits, debts,
covenants, contracts, controversies, agreements, promises, claims and demands
whatsoever (including, but not limited to, any principal or interest due under a
promissory note in the amount of $400,000 issued by Releasee to the Releasor on
January 11, 2008), which said Releasor ever had, now has, or which any personal
representative, successor, heir or assign of, or company or entity controlled
by, said Releasor, hereafter can, shall or may have, against said Releasee, by
reason of any matter, cause or thing whatsoever, from the beginning of time to
the date of this instrument.


IN WITNESS WHEREOF, the said Releasor has hereunto set hand and seal this 22nd
day of September 2008.




RELEASOR






_/s/ Adam Maurberger___
Fairhurst Properties, S.A.
By: Adam Mauerberger
Date: September 22, 2008


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


GENERAL RELEASE


BE IT KNOWN, that [name of subsidiary] (hereinafter referred to as "Releasor"),
for and in consideration of the execution of a Split-Off Agreement with Atlantic
Wine Agencies, Inc. (hereinafter referred to as "Releasee"), [name of other
subsidiary] and Fairhurst Properties, S.A. and other consideration, the receipt
of which is hereby acknowledged, do each hereby remise, release, acquit,
satisfy, and forever discharge the said Releasee, of and from all manner of
actions, causes of action, suits, debts, covenants, contracts, controversies,
agreements, promises, claims and demands whatsoever, which said Releasor ever
had, now has, or which any personal representative, successor, heir or assign
of, or company or entity controlled by, said Releasor, hereafter can, shall or
may have, against said Releasee, by reason of any matter, cause or thing
whatsoever, from the beginning of time to the date of this instrument.


IN WITNESS WHEREOF, the said Releasor has hereunto set hand and seal this 25th
day of August 2008.




RELEASOR






_________________________
[Name of Subsidiary]
By: Adam Mauerberger
Title:
Date: August 25, 2008




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------